                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

GWENDOLYN G. DUNIGAN                                                                PLAINTIFF

V.                              NO. 1:18CV00092 BRW/PSH

ANDREW SAUL,
Commissioner of Social Security Administration                                    DEFENDANT


                                         JUDGMENT

       Based on the Order entered today, it is CONSIDERED, ORDERED, and ADJUDGED

that judgment be entered for the Plaintiff, reversing the decision of the Commissioner, and

remanding this case to the Commissioner for further proceedings pursuant to sentence four of 42

U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       IT IS SO ORDERED, this 11th day of December, 2019.



                                             Billy Roy Wilson ________________
                                             UNITED STATES DISTRICT JUDGE
